Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed October 1, 2019, is a reissue of U.S. Patent 7,777,032 (hereafter "the '032 patent”), which issued from U.S. application Serial No. 12/496,973 with claims 1 and 2 on August 17, 2010.

Non-Compliant Amendment
The amendment to the claims filed 10/01/2019 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  
In accordance with 37 CFR 1.173(d and g), all changes must be made relative to issued claims 1 and 2 of the ‘032 patent, and any such changes must include the following markings: (1) the matter to be omitted by reissue must be enclosed in brackets; and (2) the matter to be added by reissue must be underlined.
In amended claim 1, bridging the last two lines on p. 3 of the amendment, the term “3 to 10 membered” should be changed to “3 to 10 membered” since there is no 
In amended claim 2, the comma immediately after underlined chemical Formula 19 on p. 4 of the amendment needs to be underlined since the comma is not present in issued claim 2.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1 and 2 directed to a compound and a process.  Claim 1, as presented in the non-compliant amendment of 10/01/2019, is representative:


    PNG
    media_image1.png
    205
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    446
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    372
    617
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    332
    617
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 are indefinite because the definition of R6, R8 and R9 includes R6 and R8 in the definition, and thus, it is unclear what are the meets and bounds for the definition.  In particular, the optional substituent in the definition of R6, R8 and R9 can be “OR6” or “NR6R8” (see the fourth-to-last and fifth-to-last lines on p. 3 of the amendment, and the second-to-last and third-to-last lines on p. 5 of the amendment).  Also, when R6 and R8 join to form a 3 to 10 membered cyclic ring, the optional additional heteroatom can be “NR6”, and each ring carbon may be optionally substituted with “OR8” or “NR6R8” (see in the amendment p. 4 lines 1 and 3, and p. 6 lines 9 and 11).  Similarly, when R8 and R9 join to form a 3 to 10 membered cyclic ring, the optional additional heteroatom can be “NR6”, and each ring carbon may be optionally substituted with “OR8” or “NR6R8” (see in the amendment p. 4 lines 8 and 10, and p. 6 lines 15 and 17).  Additionally, in claim 2, when R4 and R6 join to form a 3 to 10 membered cyclic ring, the optional additional heteroatom can be “NR6”, and each ring carbon may be optionally substituted with “OR8” or “NR6R8” (see in the amendment p. 6 lines 3 and 5).
	Claim 2 is indefinite because it merely recites a use, i.e., “using” the compound of Formula 19 for preparing a compound having structure of Formula I, without setting Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,221,194 (hereinafter “the ‘194 reference patent”).  The ‘194 reference patent is cited in the IDS filed 10/01/2019.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘194 reference patent sets forth four species of 
A compound selected from the group consisting of:

    PNG
    media_image5.png
    343
    310
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    155
    316
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    315
    media_image7.png
    Greyscale
.


Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 35 of U.S. Patent No. 8,648,087 (hereinafter “the ‘087 reference patent”).  The ‘087 reference patent is cited in the IDS filed 10/01/2019.
The compound of Formula 9 claimed in claim 32 of the ‘087 reference patent, i.e., 

    PNG
    media_image8.png
    147
    258
    media_image8.png
    Greyscale

overlaps in scope with the compound of Formula 19 in instant claim 1, when, for example, R8a in Formula 9 is hydrogen and the remaining R groups, A and E in Formula 9 are selected from the groups set forth in claim 32.  Accordingly, claim 32 of the ‘087 reference patent renders obvious instant claim 1.
	With respect to the process of instant claim 2, the process in claim 35 of the ‘087 reference patent uses said compound of Formula 9 to prepare a compound of Formula 10, i.e.,

    PNG
    media_image9.png
    130
    249
    media_image9.png
    Greyscale

which overlaps in scope with the compound of instant Formula I when each of the R groups, A and E in Formula 10 are selected from the groups set forth in claim 35.  Accordingly, claim 35 of the ‘087 reference patent renders obvious instant claim 2.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,777,032 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991